     Case 2:20-cv-09052-ODW-JC Document 7 Filed 12/23/20 Page 1 of 5 Page ID #:74



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      DAVID WAYNE CROCKER,                       )   Case No. 2:20-cv-09052-ODW-JC
12                                               )
                           Petitioner,           )
13                                               )   ORDER DISMISSING PETITION
                    v.                           )   FOR WRIT OF HABEAS
14                                               )   CORPUS AND ACTION
      PEOPLE OF THE STATE OF                     )   WITHOUT PREJUDICE
15    CALIFORNIA,                                )
                                                 )
16                                               )
                       Respondent.               )
17    ________________________________
18 I.      SUMMARY
19         On October 1, 2020, petitioner David Wayne Crocker, who is proceeding
20 pro se, initiated this case by formally filing a “Motion Rule 60(B)(6) Subdivisions
21 (3) (4) (5) (6) (d) (2) (3) (4) for Relief from a Judgment” which, in light of its
22 contents, the Court construes to be a Petition under 28 U.S.C. § 2254 for Writ of
23 Habeas Corpus by a Person in State Custody (“Current Federal Petition”). The
24 Current Federal Petition challenges petitioner’s 1980 conviction and sentence in
25 Los Angeles County Superior Court Case No. A-145849 (“State Case”).
26 ///
27 ///
28         Based on the record (including facts as to which this Court takes judicial
     Case 2:20-cv-09052-ODW-JC Document 7 Filed 12/23/20 Page 2 of 5 Page ID #:75



 1 notice as detailed below) and the applicable law, the Current Federal Petition and
 2 this action are dismissed without prejudice for lack of jurisdiction because
 3 petitioner did not obtain the requisite authorization from the Court of Appeals to
 4 file a successive petition. Further, the Clerk of the Court is directed to refer the
 5 Current Federal Petition to the United States Court of Appeals for the Ninth
 6 Circuit (“Ninth Circuit”) pursuant to Ninth Circuit Rule 22-3(a).1
 7 II.       PERTINENT PROCEDURAL HISTORY2
 8           A.        Pertinent State Proceedings
 9           On September 4, 1980, in the State Case, petitioner pleaded guilty to second
10 degree murder and robbery and admitted that he used a firearm in connection with
11 such offenses. He was sentenced to state prison for a term of fifteen years to life.
12 ///
13 ///
14 ///
15
16
             1
17             Ninth Circuit Rule 22-3(a) provides in pertinent part: “Any petitioner seeking
     authorization to file a second or successive 2254 petition . . . in the district court must file an
18   application in the Court of Appeals demonstrating entitlement to such leave under 28 U.S.C.
19   § 2254 . . . . If a second or successive petition . . . is mistakenly submitted to the district court, the
     district court shall refer it to the [C]ourt of [A]ppeals.”
20
             2
                 The facts and procedural history set forth in this section are derived from the Current
21 Federal Petition and supporting documents and dockets/court records in the following Central
22 District of California (“CDCA”) and Ninth Circuit cases of which this Court takes judicial
     notice: (1) David Wayne Crocker v. Larry Small, CDCA Case No. 2:98-cv-09294-CM-AJW
23 (“First Federal Action”); (2) David Wayne Crocker v. Larry Small, Ninth Circuit Case No. 99-
24 56002 (“First Ninth Circuit Action”); (3) David Wayne Crocker v. Ernest Roe, Ninth Circuit
     Case No. 02-70139 (“Second Ninth Circuit Action”); (4) David Wayne Crocker v. J. Lizarraga,
25 CDCA Case No. 2:16-cv-05333-ODW-AJW (“Second Federal Action”); (5) David Wayne
     Crocker v. J. Lizarraga, CDCA Case No. 2:16-cv-05334-ODW-AJW (“Third Federal Action”);
26 and (6) David Wayne Crocker v. Joe A. Lizarraga, Ninth Circuit Case No. 16-72859 (“Third
27 Ninth Circuit Action”). See Fed. R. Evid. 201; Harris v. County of Orange, 682 F.3d 1126,
     1131-32 (9th Cir. 2012) (court may take judicial notice of undisputed matters of public record
28 including documents on file in federal or state courts).

                                                         2
     Case 2:20-cv-09052-ODW-JC Document 7 Filed 12/23/20 Page 3 of 5 Page ID #:76



 1         B.    First Federal Action (CDCA Case No. 98-9294) and First Ninth
 2               Circuit Action (Case No. 99-56002)
 3         On November 19, 1998, petitioner filed a Petition for Writ of Habeas
 4 Corpus (“First Federal Petition”) in the First Federal Action, challenging the
 5 judgment in the State Case. Judgment was entered dismissing the First Federal
 6 Petition as untimely on April 22, 1999.
 7         On May 20, 1999, petitioner filed a notice of appeal. On September 21,
 8 1999, in the First Ninth Circuit Action, the Ninth Circuit denied petitioner’s
 9 request for a certificate of appealability.
10         C.    Second Ninth Circuit Action (Case No. 02-70139)
11         On January 25, 2002, petitioner filed an Application for Leave to File a
12 Second or Successive Petition in the Second Ninth Circuit Action, seeking leave
13 to file a second or successive petition challenging the judgment in the State Case.
14 On February 15, 2002, the Ninth Circuit denied such application.
15         D.    Second and Third Federal Actions (CDCA Case Nos. 16-5333 and
16               16-5334) and Third Ninth Circuit Action (Case No. 16-72859)
17         On July 19, 2016, in the Second and Third Federal Actions, petitioner filed
18 two petitions for writ of habeas corpus (respectively, “Second Federal Petition”
19 and “Third Federal Petition”) again challenging the judgment in the State Case.
20 On July 28, 2016, this Court summarily dismissed the Second and Third Federal
21 Petitions without prejudice as successive. Judgment was entered accordingly on
22 July 29, 2016.
23         On August 26, 2016, petitioner formally filed an Application for Leave to
24 File a Second or Successive Petition in the Third Ninth Circuit Action, again
25 seeking leave to file a second or successive petition challenging the judgment in
26 the State Case. On April 17, 2017, the Ninth Circuit denied such application.
27 ///
28 ///


                                                 3
     Case 2:20-cv-09052-ODW-JC Document 7 Filed 12/23/20 Page 4 of 5 Page ID #:77



 1           E.        Current Federal Petition
 2           As noted above, on December 3, 2019, petitioner formally filed the Current
 3 Federal Petition which again challenges the judgment in the State Case. The
 4 record does not reflect that petitioner has obtained authorization from the Ninth
 5 Circuit to file the Current Federal Petition in District Court.3
 6 III.      DISCUSSION
 7           Before a habeas petitioner may file a second or successive petition in a
 8 district court, he must apply to the appropriate court of appeals for an order
 9 authorizing the district court to consider the application. Burton v. Stewart, 549
10 U.S. 147, 152-53 (2007) (citing 28 U.S.C. § 2244(b)(3)(A)). This provision
11 “creates a ‘gatekeeping’ mechanism for the consideration of second or successive
12 applications in district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996); see
13 also Reyes v. Vaughn, 276 F.Supp.2d 1027, 1028-30 (C.D. Cal. 2003) (discussing
14 applicable procedures in Ninth Circuit). A district court lacks jurisdiction to
15 consider the merits of a second or successive habeas petition in the absence of
16 proper authorization from a court of appeals. Cooper v. Calderon, 274 F.3d 1270,
17 1274 (9th Cir. 2001) (per curiam) (citing United States v. Allen, 157 F.3d 661, 664
18 (9th Cir. 1998)), cert. denied, 538 U.S. 984 (2003).
19           A second or subsequent habeas petition is not considered “successive” if the
20 initial habeas petition was dismissed for a technical or procedural reason, rather
21 than on the merits. See Slack v. McDaniel, 529 U.S. 473, 485-487 (2000) (second
22 habeas petition not “successive” if initial habeas petition dismissed for failure to
23 exhaust state remedies); Stewart v. Martinez-Villareal, 523 U.S. 637, 643-645
24 (1998) (second habeas petition not “successive” if claim raised in first habeas
25 petition dismissed as premature); but see McNabb v. Yates, 576 F.3d 1028, 1030
26
27
             3
                 A search of the court’s PACER system does not reflect that petitioner has been granted
28 leave to file a second or successive petition by the Ninth Circuit.

                                                        4
     Case 2:20-cv-09052-ODW-JC Document 7 Filed 12/23/20 Page 5 of 5 Page ID #:78



 1 (9th Cir. 2009) (dismissal on statute of limitations grounds constitutes disposition
 2 on the merits rendering subsequent petition “second or successive”); Henderson v.
 3 Lampert, 396 F.3d 1049, 1053 (9th Cir.) (dismissal on procedural default grounds
 4 constitutes disposition on the merits rendering subsequent petition “second or
 5 successive”), cert. denied, 546 U.S. 884 (2005); Plaut v. Spendthrift Farm, Inc.,
 6 514 U.S. 211, 228 (1995) (dismissal for failure to prosecute treated as judgment on
 7 the merits) (citations omitted); Reyes v. United States, 1999 WL 1021815 *3
 8 (E.D.N.Y. 1999) (dismissal of first habeas petition for failure to prosecute
 9 pursuant to Fed. R. Civ. P. 41(b) constitutes dismissal on the merits and renders
10 subsequently filed habeas petition second or successive).
11         Petitioner’s First Federal Petition was dismissed with prejudice as untimely
12 – a determination which the Ninth Circuit has deemed to constitute a disposition
13 on the merits. See McNabb, 576 F.3d at 1030. Accordingly, the Current Federal
14 Petition – like the Second and Third Federal Petitions – is successive. Since
15 petitioner filed the Current Federal Petition without authorization from the Ninth
16 Circuit, this Court lacks jurisdiction to consider it.
17 IV.     ORDER
18         IT IS THEREFORE ORDERED that the Current Federal Petition and this
19 action are dismissed without prejudice. The Clerk of the Court is directed to refer
20 the Current Federal Petition to the Ninth Circuit pursuant to Ninth Circuit Rule
21 22-3(a).
22         IT IS SO ORDERED.
23
24 DATED: December 23, 2020
25
                                      ________________________________________
26
                                      HONORABLE OTIS D. WRIGHT, II
27                                    UNITED STATES DISTRICT JUDGE
28

                                               5
